 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA

 9   JEANNETTE COOKS, an individual;           Case No.: 2:16-CV-01160-KJM-AC
     ALWENA FRAZIER, an individual; and
10   AUDREY L. BROWN, an individual for        ORDER GRANTING MODIFICATION OF
     themselves and on behalf of all others    PRETRIAL DATES SET FORTH IN CLASS
11   similarly situated                        CERTIFICATION SCHEDULING ORDER
                                               [DKT. NO. 40]
12                Plaintiffs,
13         v.
14   TNG GP, a Delaware General Partnership;
     THE NEWS GROUP, INC., a Delaware
15   Corporation; THE NEWS GROUP, L.P., a
     Delaware partnership; SELECT MEDIA
16   SERVICES, L.L.C., a Delaware Limited
     Liability Company, and, DOES 1 through
17   10, inclusive,
18                Defendants
19

20

21

22

23

24

25

26

27

28
                         ORDER GRANTING MODIFICATION OF PRETRIAL DATES
                                  CASE NO. 2:16-CV-001160-KJM-AC
 1        Having read and considered the Parties’ Stipulation and Request Re Pretrial Dates, and finding

 2   good cause, the Court GRANTS the stipulation and orders:

 3        The Class Certification Scheduling Order [Dkt. No. 40] is modified as follows: Scheduled dates

 4   are vacated. The Parties are ordered to complete mediation as scheduled and file a Joint Status Report

 5   Re Result of Mediation no later than June 10, 2019, including, as appropriate, proposed dates for

 6   presenting a Motion for Preliminary Approval of Class Action Settlement to the Court.

 7        [or, in the alternative]

 8        Having read and considered the Parties’ Stipulation and Request Re Pretrial Dates, and finding

 9   good cause, the Court GRANTS the stipulation and orders:

10        The Class Certification Scheduling Order [Dkt. No. 40] is modified as follows:

11        1.      All discovery shall be completed by August 23, 2019.

12        2.      Plaintiffs shall file a Motion for Class Certification no later than September 30, 2019.

13        3.      Opposition to Motion for Class Certification to be filed no later than October 18, 2019.

14        4.      Reply Briefing to Motion for Certification to be filed no later than November 8, 2019.

15        5.      The hearing on Plaintiffs’ Motion for Class Certification is scheduled for November 15,

16   2019 at 10:00 a.m. in Courtroom 3 of this Court.

17        IT IS SO ORDERED.

18   DATED: February 4, 2019.

19

20                                                  UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                        1
                              ORDER GRANTING MODIFICATION OF PRETRIAL DATES
                                       CASE NO. 2:16-CV-001160-KJM-AC
